Case 3:18-cv-14862-AET-ZNQ Document 56 Filed 10/12/20 Page 1 of 1 PageID: 587




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                 Civil Action No. 3:18-cv-14862-AET-ZNQ
LEVI LEFKOWITZ, Administrator of the
Estate of RABBI PHILIP LEFKOWITZ,
deceased, ET AL.,
                                                         STIPULATION OF DISMISSAL
                     Plaintiffs,                         WITH PREJUDICE AS TO THE
                                                          INDIVIDUAL DEFENDANTS
      v.

WESTLAKE        MASTER        ASSOCIATION,
INC. ET AL.,
               Defendants.



       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiffs,

Levi Lefkowitz, the Administrator of the Estate of Rabbi Philip Lefkowitz, Levi Lefkowitz,

individually, and Moshe Lefkowitz, and counsel for Defendants, Bobbie Rivere, Dennis Lafer,

Richard M. Fontana, Marie Miller, James P. Garrett, David J. Whelan, Michael W. Yudkin,

Diane E. O’Connor, and Peter J. Martinasco (the “Individual Defendants”), that, pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii), the above-captioned matter be and hereby is dismissed as to the

Individual Defendants, with prejudice and without costs or fees against any party, without rights

of appeal.

 By: s/ Wayne E. Pinkstone                       By: s/ Gregory J. Bevelock
 Wayne E. Pinkstone, Esq.                        Gregory J. Bevelock, Esq.
 FOX ROTHSCHILD LLP                              BEVELOCK & FISHER LLC
 Princeton Pike Corporate Center                 14 Main Street, Suite 200
 997 Lenox Drive                                 Madison, NJ 07940
 Lawrenceville, NJ 08648-2311                    Tel: (973) 845-2999
 Tel: (609) 896-3600                             gbevelock@bevelocklaw.com
 wpinkstone@foxrothschild.com
                                                  Attorneys for Plaintiffs
 Attorneys for Defendants

 Dated: Oct. 12, 2020                             Dated: Oct. 12, 2020
